Title: To Thomas Jefferson from Thomas Attwood Digges, 25 September 1806
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Warburton nr Piscaty 25th Sepr 1806
                        
                        I am obligd to yield up what I had very much at heart, (a visit to Monticello) to my other riding avocations,
                            and to the extreme heat for the last ten days, as well as the still continued severe & afflicting drought. The Eves of
                            my old House has not dropt five minutes at a time since the 3d July—not a sprig of green grass, and scarcely any
                            vegitation in the Tobacco: of which hereabouts we have not a fourth pt. of a Crop and scarcely Corn enough for the hog feeding—three or four miles of River shore servd my
                            stock in water, or I should have had them to drive for miles. The upper & Eastern districts of the County are however
                            better off: And in the all its divisions our party in Politics have had no little consolation in the chagrin,
                            disapointmend and, I may add, defeat of the Feds—as you will see by the Papers.
                        I have the favour to ask of your again aiding me in a little seed of The Spanish
                            broom, the severe drowth having killd mostly all the stalks of what I had growing flourishingly from a little seed
                            you favourd me with in Sepr. 1804—It is of easy growth, takes kindly even in but indifferent soil, is a handsome evergreen
                            for covering broken parts of pasture, and above all a very excellent food for Sheep.—I should be very much obligd by a
                            little more of the Seed, and perhaps it may be attainable before you set out frm. Monticello and not much burthen your
                            servants baggage. We are hopeing to see you early in October.
                        I was at Annapolis on Mondy. last the day of meeting for Electors to chuse our next five years Senate, which
                            is an all-important and influencial part of our state Constitution. Mr M—r—r, my old acquaintance, is hid & in the
                            dumps—very much & most deservedly down in public estimation, by his Quidisms and superficial manœuvres being beat upon
                            the poll for Elector (of which he had great confidence) by some hundreds of votes—It is not likely
                            He will soon again get into any office.
                        The Majority on our side far exceeded my Expectations, for I could not help
                            entertaining fears of preponderance in our opponents, from knowing the late nearly equipoise of my county, from their more than ever-before-known vigilence assiduity and secret workings
                            among thier party, thier private meeting and deep laid plans &ca. They hardly left a thing undone, and were so
                            sanguine of success as to speak out very confidently just before the Election & even make bets they would have a Federal
                            Senate.—You may guess their feelings and their disapointments, their ill-humour & vexations when they lost the
                            appointments by a majority of nearly three to one!
                        From the 10 Western Shore Countys, with the two Boroughs of Annapolis and Baltimo. and the 8 Eastern shore
                            Counties, there were in all 38.
                        out of which there could not be musterd but 11. Feds.
                        two members doubtfull as Quids vizt
                        Maxwell & Scott from Kent Cty
                        and 1 decided Republican sick—
                        so that it may be stated of decided Repubns present—26. And the 15 Senators Chosen were Jno T. Mason (who had 28 votes) S. Ringold X—Shriver X—Christie X of
                            Harford formerly in Congress & likely to be our next Governor—McCullogh X of Baltio.—McEldory, Ditto—Thos Ducket X—Wm.
                            Thomas X St. Marys—Loyd Dorsey—Partridge X—Belton—Williams X—Gibson—Purnell—& Wheatly X—those marked with a X were
                            former Senators and the Rest goodmen and true.
                        
                      Some Federal Gentn. were proposd by the minority as Carroll, Chapman—Shaaffe—Bowie of Montgomery—Dr.
                            McHenry—Dennis—Goldsborough—Rhd. Potts—Gen. Ridgely—RB Taney of Frederick &c &c. Carroll getting 13 votes
                            & the rest from 8 to 10 votes.
                        WE: Calvert for the County (notwithstanding his 80 [Hea]lot
                            Tenants) beat Lyles in this County but by one; But the Bladensburg District return was voted void & W. Calvert sent
                            home: owing to his Bror Geo. Calvert perswading two of the Judges to re-open the Poll after the time had elapsd & the
                            Tickets actually adding up, and polling five votes wch he had brought in wch put his Bror so many before Lyles. But the majority in the whole was so decided that he
                            Lyles did not urge his Seat, and the two Judges (Feds.) made but a very lame excuse. appearances markd them both corrupt
                            & guilty.
                        It is a very satisfactory event to me, & others, for it is a complete defeat to Mr. Calvert & his
                            party—who stand no chance in the future for the County, provided our people can be got out, and the heads & Rulers of
                            the Country continue as they hitherto have done to deserve well of the Country 
                  With great regard & Esteem I am yr
                            obligd & Ob Serv
                        
                            Thos Digges
                            
                        
                        
                            If Your Relative Mr. Sam Carr is with or near you it may please Him to hear of this result of Republican
                                endeavours & on the ground too on which He was once a successful & able advocate—
                            
                         Councellor Brodie who is still an inmate with me begs his Respects to You. He has been up at Mr.
                                Ringolds—did not like the flat low situation the Lands offerd Him by Mr Jam Ringold. He seems fixd for trying
                                the Gennessee Country, but at times has a wish to see a place somewhere near You which you had mentiond to Him last
                                winter.
                        
                    